Citation Nr: 1738673	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-06 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for basal cell carcinoma, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Marine Corps from July 1960 to July 1964.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2013 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.

The Board notes the Veteran has perfected an appeal as to the issue of entitlement to service connection for chronic lymphocytic leukemia, however, the record indicates that the RO is still doing development.  Additionally, the issue has not yet been certified to the Board.  Thus, the Board will not address that issue in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Basal cell carcinoma was not incurred is service, manifested within one year of service, and is otherwise not related to service.


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to determining the etiology of his basal cell carcinoma.  As will be discussed further in this opinion, an examination is unwarranted in this case.  
The Veteran and his representative have not otherwise raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases, such as malignant tumors, may be presumptively service connected if they manifest to a compensable degree within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If a Veteran was exposed to an herbicide agent during active service, then certain diseases shall be service connected even though there is no record of that disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e), 3.313 (2016).  The term "herbicide agent" specifically refers to 2, 4-D; 2, 4, 5-T and its contaminant TCDD, cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6).  "Agent Orange" is the most prevalent herbicide containing such herbicide agents.  However, even if the Veteran is not entitled to presumptive service connection for a disease due to herbicide agent exposure, VA must also consider the claim on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.304(d) (2016) (noting the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).

III. Analysis

The Veteran was diagnosed with basal cell carcinoma, a skin cancer, in July 2010 and contends it is the result of either exposure to Agent Orange or sun exposure while in service.  When the Veteran was seen for the skin lesion in 2010, he noted that the lesion had been there for six months.

In a separate claim currently under development by the RO, the Veteran has contended that his chronic lymphocytic leukemia is due to exposure to contaminants in the Camp Lejeune water supply.  Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.

The Veteran has not specifically contended that his basal cell carcinoma is due to exposure to contaminants in the Camp Lejeune water supply, but the representative has mentioned the fact that the Veteran was stationed at Camp Lejeune during the applicable presumptive period.  See August 2017 Appellate Brief.  Nevertheless, skin cancers are not among the listed diseases associated with contaminants in the Camp Lejeune water supply, and service connection is unavailable on this basis.

Basal cell carcinoma is not subject to presumptive service connection as due to herbicide agent exposure.  38 C.F.R. §§ 3.307(a)(6); 3.309(e).  Moreover, the Veteran's service personnel records do not establish exposure to Agent Orange, as the record does not indicate the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6).  The record likewise contains no indication the Veteran served in any other location where herbicide agent exposure is presumed.  Id. Therefore, the Board has not presumed that the Veteran was exposed to Agent Orange.

Service treatment records are devoid of treatment or diagnosis of basal cell carcinoma while in service, or indications that the disease manifested within one year of service.  Thus, service connection is unavailable on a presumptive basis for chronic diseases.  38 C.F.R. § 3.307.  Accordingly, the Board analyzes the issue of service connection for basal cell carcinoma under a direct basis.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  An examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 2 Vet. App. 410 (2006).  Nevertheless, VA's duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination, since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obliged to provide an examination or opinion.

The Veteran alleges two in-service events that gave rise to his basal cell carcinoma-Agent Orange exposure and sun exposure.  The Veteran has not elaborated as to the extent of sun exposure in-service versus sun exposure incurred throughout his lifetime.  The Board notes that the Veteran, as a layperson, is unable to provide a competent opinion as to medical nexus for his basal cell carcinoma.  Additionally, as mentioned earlier, the record fails to establish Agent Orange exposure, and thus, Agent Orange exposure cannot serve as an "in-service event or injury."

The Board concedes the Veteran was exposed to the sun while in service and that there is a commonly accepted link between sun exposure and skin cancers.  However, the Board does not find there is insufficient evidence to decide the case without an examination.  An examination in this case would be predicated on an arbitrary factual determination as to the extent of the Veteran's in-service sun exposure versus sun exposure throughout the Veteran's lifetime.  The Board notes that nuanced determinations as to extent of exposure to Agent Orange are circumvented by statutorily prescribed presumptions, but there is no such presumption for sun exposure.  To find that an examination is warranted in this case on the mere basis of sun exposure would reflect a legal determination that every skin cancer case obliges VA to provide an examination as a matter of course.

Further, there is no competent evidence of a nexus between the diagnosis of basal cell carcinoma and service.  As stated above, the Veteran is not competent to provide a nexus opinion on a complex issue of the cause of his basal cell carcinoma.  

In sum, the Board finds the evidence preponderates against the Veteran's claim for service connection for basal cell carcinoma.  The Board notes in particular the lack of diagnosis or treatment in service, lack of manifestation of the disease within one year of service, lack of herbicide agent exposure, lack of evidence to allow meaningful differentiation of the Veteran's in-service sun exposure from sun exposure incurred throughout the Veteran's lifetime, the significant passage of time since service prior to diagnosis of the disease (40+ years), and the lack of competent evidence of a relationship between the post-service diagnosis of basal cell carcinoma and service.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for basal cell carcinoma, to include as due to herbicide agent exposure, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


